DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-11, 14-15, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 26-33, and 35 of U.S. Patent Application 16/448,950. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is anticipated by the claims of 16/448,950.
Application
16/448,950
Claim 1: A wearable system comprising:
a wireless and battery-free radiation sensor configured to detect radiation at one or more radiation wavelengths; and
a reader configured to collect information relating to at least one characteristic feature of the detected radiation.
Claim 24: A kit comprising:
a wearable system comprising:
a wireless and battery-free radiation sensor configured to detect radiation at one or more radiation wavelengths and communicate information relating to at least one characteristic feature of the detected radiation to a reader; and a controller configured to report to a user; and a product comprising at least one active ingredient.
Claim 2: The wearable system of claim 1, wherein the at least one characteristic feature of the detected radiation comprises at least one of an amount of the detected radiation, a 
Claim 27: The kit of claim 24, wherein the at least one characteristic feature of the detected radiation comprises at least one of an amount of the detected radiation, an 
Claim 3: The wearable system of claim 1, wherein the reader is further configured to measure an amount of the detected radiation.
Claim 28: The kit of claim 24, wherein the reader is configured to measure an amount of the detected radiation.
Claim 4:The wearable system of claim 1, wherein the reader comprises a display, and wherein the display is configured to display the information relating to the at least one characteristic feature of the detected radiation.
Claim 32:The kit of claim 24, wherein the reader comprises a display, and wherein the display is configured to display the information relating to at least one characteristic feature of the detected radiation.
Claim 5:The wearable system of claim 4, wherein the reader is coupled to the radiation sensor via a wireless connection.
Claim 29:The kit of claim 24, wherein the reader is coupled to the radiation sensor via a wireless connection.
Claim 7:The wearable system of claim 1, wherein the one or more radiation wavelengths include at 
Claim 26:The kit of claim 24, wherein the one or more 
Claim 8:The wearable system of claim 1, wherein the detected radiation is X-ray radiation.
Claim 30:The kit of claim 24, wherein the detected radiation is selected from the group consisting of UV radiation, blue light, X-ray radiation, and combinations thereof.
Claim 9:The wearable system of claim 1, wherein the radiation sensor comprises a dosimeter.
Claim 31:The kit of claim 24, wherein the radiation sensor comprises a dosimeter.
Claim 10:The wearable system of claim 1, wherein the wearable system is implemented in at least one of: a hat, a shirt, a jacket, pants, a visor, shorts, a swimsuit, a hospital gown, a smock, hospital scrubs, a blouse, a dress, a skirt, a helmet, a glove, a mitten, an undergarment, a footwear, an eyewear, a tie, a necklace, an 
Claim 33:The kit of claim 24, wherein the wearable system is implemented in at least one of: a hat, a shirt, a jacket, pants, a visor, shorts, a swimsuit, a hospital gown, a smock, hospital scrubs, a blouse, a dress, a skirt, a helmet, a glove, a mitten, an undergarment, footwear, eyewear, a tie, a necklace, an earring, a 
Claim 11:A wearable system comprising:
a wireless and battery-free radiation sensor configured to detect radiation at one or more radiation wavelengths; and
a transponder coupled to the radiation sensor and  configured to reflect information relating to at least one characteristic feature of the detected radiation to a reader.
Claim 24:A kit comprising:
a wearable system comprising:
a wireless and battery-free radiation sensor configured to detect radiation at one or more radiation wavelengths and communicate information relating to at least one characteristic feature of the detected radiation to a reader; and a controller configured to report to a user; and a product comprising at least one active ingredient.
Claim 14:The wearable system of claim 11, wherein the reader comprises a display, and wherein the display is configured to display the information relating to the at least one characteristic feature of the detected radiation.
Claim 32:The kit of claim 24, wherein the reader comprises a display, and wherein the display is configured to display the information relating to at least one characteristic feature of the detected radiation.
Claim 15:The wearable system of claim 11, wherein the wearable system is implemented in at least one of: a hat, a shirt, a jacket, pants, a visor, shorts, a swimsuit, a hospital gown, a smock, hospital scrubs, a blouse, a dress, a skirt, a helmet, a glove, a mitten, an undergarment, a footwear, an eyewear, a tie, a necklace, an earring, a watch, a bracelet, a band, a hair accessory, a ring, a bag, a backpack, a belt, a wearable accessory, a zipper, a button, a flap, a snap, a patch, and a piece of trim.
Claim 33:The kit of claim 24, wherein the wearable system is implemented in at least one of: a hat, a shirt, a jacket, pants, a visor, shorts, a swimsuit, a hospital gown, a smock, hospital scrubs, a blouse, a dress, a skirt, a helmet, a glove, a mitten, an undergarment, footwear, eyewear, a tie, a necklace, an earring, a watch, a bracelet, a band, a hair accessory, a ring, a bag, a backpack, a belt, and a wearable accessory.
Claim 19:The wearable system of claim 11, wherein the at least one characteristic feature of the detected radiation comprises at least one of an amount of the detected radiation, a frequency of the detected radiation, and a radiation wavelength of the detected radiation.
Claim 27:The kit of claim 24, wherein the at least one characteristic feature of the detected radiation comprises at least one of an amount of the detected radiation, an intensity of the detected radiation, a frequency of the detected radiation, and a radiation wavelength of the detected radiation.
Claim 20:The wearable system of claim 11, wherein the reader comprises at least one of a handheld device, a phone, a tablet computer, a portal, a garment, and a wand.
Claim 35:The kit of claim 24, wherein the reader comprises at least one of a hand-held device, a phone, a tablet computer, a portal, a garment, a watch, and a wand.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Fig. 1 illustrates an embodiment of a wearable system, i.e. a hat. Therefore, the radiation sensor, reader, display, transponder, wire, and antenna must be shown, or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dumont et al. (US 2016/0363479, hereinafter Dumont; filed Aug. 25, 2016).
Regarding claim 1, Dumont teaches a wearable system comprising: a wireless and battery-free radiation sensor (115) configured to detect radiation at one or more radiation 
Regarding claim 2, Dumont teaches the wearable system of claim 1, wherein the at least one characteristic feature of the detected radiation comprises at least one of an amount of the detected radiation, a frequency of the detected radiation, and a radiation wavelength of the detected radiation [0078].
Regarding claim 3, Dumont teaches the wearable system of claim 1, wherein the reader is further configured to measure an amount of the detected radiation [0078].
Regarding claim 4, Dumont teaches the wearable system of claim 1, wherein the reader comprises a display (175), and wherein the display is configured to display the information relating to the at least one characteristic feature of the detected radiation [0078].
Regarding claim 5, Dumont teaches the wearable system of claim 4, wherein the reader is coupled to the radiation sensor via a wireless connection (155, 165).
Regarding claim 6, Dumont teaches the wearable system of claim 4, wherein the display is a graphical user interface (Figs. 19A-B).
Regarding claim 7, Dumont teaches the wearable system of claim 1, wherein the one or more radiation wavelengths include at least one of: wavelengths ranging from 180 nm to 1200 nm, wavelengths ranging from 315 nm to 400 nm, wavelengths ranging from 280 nm to 315 nm, wavelengths ranging from 280 nm to 400 nm, and wavelengths ranging from 400 nm to 800 nm [0003; 0078].
Regarding claim 9
Regarding claim 10, Dumont teaches the wearable system of claim 1, wherein the wearable system is implemented in at least one of: a hat, a shirt, a jacket, pants, a visor, shorts, a swimsuit, a hospital gown, a smock, hospital scrubs, a blouse, a dress, a skirt, a helmet, a glove, a mitten, an undergarment, a footwear, an eyewear, a tie, a necklace, an earring, a watch, a bracelet, a band, a hair accessory, a ring, a bag, a backpack, a belt, and a wearable accessory [0132-0133].
Regarding claim 11, Dumont teaches a wearable system comprising: a wireless and battery-free radiation sensor (115) configured to detect radiation at one or more radiation wavelengths; and a transponder (155) coupled to the radiation sensor and configured to reflect information relating to at least one characteristic feature of the detected radiation to a reader (175).
Regarding claim 12, Dumont teaches the wearable system of claim 11, wherein the transponder (155) is coupled to the wireless batter-free radiation sensor (115) via at least one wire (Fig. 1).
Regarding claim 13, Dumont teaches the wearable system of claim 11, wherein the reader is coupled to the transponder via a wireless connection (155, 165).
Regarding claim 14, Dumont teaches the wearable system of claim 11, wherein the reader comprises a display, and wherein the display is configured to display the information relating to the at least one characteristic feature of the detected radiation [0178].
Regarding claim 15, Dumont teaches the wearable system of claim 11, wherein the wearable system is implemented in at least one of: a hat, a shirt, a jacket, pants, a visor, shorts, a swimsuit, a hospital gown, a smock, hospital scrubs, a blouse, a dress, a skirt, a helmet, a 
Regarding claim 16, Dumont teaches the wearable system of claim 11, wherein the wearable system is implemented in an exterior portion of a wearable article and configured to monitor an amount of radiation to which the wearable article is exposed [0132-0133].
Regarding claim 18, Dumont teaches the wearable system of claim 11, wherein the wearable system is implemented in an antenna-enabled wearable article, the antenna-enabled wearable article comprising at least one antenna (155) configured to communicate with the transponder.
Regarding claim 19, Dumont teaches the wearable system of claim 11, wherein the at least one characteristic feature of the detected radiation comprises at least one of an amount of the detected radiation, a frequency of the detected radiation, and a radiation wavelength of the detected radiation [0078].
Regarding claim 20, Dumont teaches the wearable system of claim 11, wherein the reader comprises at least one of a handheld device, a phone, a tablet computer, a portal, a garment, and a wand [0104].
Claims 1-7, 8-17, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lian et al. (US 2015/0177063, hereinafter Lian; filed Dec. 18, 2014).
Regarding claim 1, Lian teaches a wearable system (Fig. 1) comprising: a wireless and battery-free radiation sensor (210) configured to detect radiation at one or more radiation 
Regarding claim 2, Lian teaches the wearable system of claim 1, wherein the at least one characteristic feature of the detected radiation comprises at least one of an amount of the detected radiation, a frequency of the detected radiation, and a radiation wavelength of the detected radiation [0030].
Regarding claim 3, Lian teaches the wearable system of claim 1, wherein the reader is further configured to measure an amount of the detected radiation [0030].
Regarding claim 4, Lian teaches the wearable system of claim 1, wherein the reader comprises a display (100), and wherein the display is configured to display the information relating to the at least one characteristic feature of the detected radiation [0030].
Regarding claim 5, Lian teaches the wearable system of claim 4, wherein the reader is coupled to the radiation sensor via a wireless connection (Fig. 1).
Regarding claim 6, Lian teaches the wearable system of claim 4, wherein the display is a graphical user interface (Figs. 3-7).
Regarding claim 7, Lian teaches the wearable system of claim 1, wherein the one or more radiation wavelengths include at least one of: wavelengths ranging from 180 nm to 1200 nm, wavelengths ranging from 315 nm to 400 nm, wavelengths ranging from 280 nm to 315 nm, wavelengths ranging from 280 nm to 400 nm, and wavelengths ranging from 400 nm to 800 nm (Abstract).
Regarding claim 9
Regarding claim 10, Lian teaches the wearable system of claim 1, wherein the wearable system is implemented in at least one of: a hat, a shirt, a jacket, pants, a visor, shorts, a swimsuit, a hospital gown, a smock, hospital scrubs, a blouse, a dress, a skirt, a helmet, a glove, a mitten, an undergarment, a footwear, an eyewear, a tie, a necklace, an earring, a watch, a bracelet, a band, a hair accessory, a ring, a bag, a backpack, a belt, and a wearable accessory [0031-0032].
Regarding claim 11, Lian teaches a wearable system (Fig. 1) comprising: a wireless and battery-free radiation sensor (210) configured to detect radiation at one or more radiation wavelengths; and a transponder (240) coupled to the radiation sensor and configured to reflect information relating to at least one characteristic feature of the detected radiation to a reader (100).
Regarding claim 12, Lian teaches the wearable system of claim 11, wherein the transponder is coupled to the wireless batter-free radiation sensor via at least one wire (Fig. 1).
Regarding claim 13, Lian teaches the wearable system of claim 11, wherein the reader (100) is coupled to the transponder via a wireless connection (240).
Regarding claim 14, Lian teaches the wearable system of claim 11, wherein the reader (100) comprises a display, and wherein the display is configured to display the information relating to the at least one characteristic feature of the detected radiation [0030-0034].
Regarding claim 15, Lian teaches the wearable system of claim 11, wherein the wearable system is implemented in at least one of: a hat, a shirt, a jacket, pants, a visor, shorts, a swimsuit, a hospital gown, a smock, hospital scrubs, a blouse, a dress, a skirt, a helmet, a glove, a mitten, an undergarment, a footwear, an eyewear, a tie, a necklace, an earring, a 
Regarding claim 16, Lian teaches the wearable system of claim 11, wherein the wearable system is implemented in an exterior portion of a wearable article and configured to monitor an amount of radiation to which the wearable article is exposed [0031-0032].
Regarding claim 17, Lian teaches the wearable system of claim 11, wherein the wearable system is implemented in an interior portion of a wearable article and configured to monitor an amount of radiation that is passed through the wearable article [0032].
Regarding claim 18, Lian teaches the wearable system of claim 11, wherein the wearable system is implemented in an antenna-enabled wearable article, the antenna-enabled wearable article comprising at least one antenna configured to communicate with the transponder (Fig. 1).
Regarding claim 19, Lian teaches the wearable system of claim 11, wherein the at least one characteristic feature of the detected radiation comprises at least one of an amount of the detected radiation, a frequency of the detected radiation, and a radiation wavelength of the detected radiation [0030].
Regarding claim 20, Lian teaches the wearable system of claim 11, wherein the reader (100) comprises at least one of a handheld device, a phone, a tablet computer, a portal, a garment, and a wand.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dumont in view of Hohmann et al. (US 2010/0127859, hereinafter Hohmann; pub. May 27, 2010).
Regarding claim 8, Dumont teaches the wearable system of claim 1. However, Dumont does not teach the detected radiation is x-ray radiation. Hohmann teaches a system, wherein a radiation sensor detects x-ray radiation doses [0093]. Hohmann further teaches the benefit of alerting medical personnel who are potentially exposed to scattered radiation [0093]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the wearable system, as taught by Dumont, wherein the radiation is x-ray radiation, as taught by Hohmann, for the benefit of alerting medical personnel when they are exposed.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lian in view of Hohmann.
Regarding claim 8, Lian teaches the wearable system of claim 1. However, Lian does not teach the radiation is x-ray radiation. Hohmann teaches a system, wherein a radiation sensor detects x-ray radiation doses [0093]. Hohmann further teaches the benefit of alerting medical personnel who are potentially exposed to scattered radiation [0093]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the wearable system, as taught by Lian, wherein the radiation is x-ray radiation, as taught by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABRA FEIN whose telephone number is (571)272-0552.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/A.S.F/Examiner, Art Unit 2884